Name: COMMISSION REGULATION (EC) No 453/97 of 10 March 1997 amending Regulation (EC) No 199/97 determining the extent to which applications lodged in January 1997 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Romania and Bulgaria can be accepted
 Type: Regulation
 Subject Matter: Europe;  tariff policy;  international trade;  animal product;  trade policy
 Date Published: nan

 11 . 3 . 97 I EN I Official Journal of the European Communities No L 69/3 COMMISSION REGULATION (EC) No 453/97 of 10 March 1997 amending Regulation (EC) No 199/97 determining the extent to which applications lodged in January 1997 for licences for certain eggs and poultrymeat products under the regime provided for by the Interim Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary, the Czech Republic, the Slovak Republic, Romania and Bulgaria can be accepted Whereas an error has been discovered in Annex II of Commission Regulation (EC) No 199/97 (4); whereas the Regulation in question should therefore be corrected, HAS ADOPTED THIS REGULATION: THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Commission Regulation (EEC) No 2699/93 (') laying down detailed rules for the application in the eggs and poultrymeat sector of the regime provided for by the Agreements concluded by the Community with the Republic of Poland, the Republic of Hungary and the former Czech and Slovak Federal Republic, as last amended by Regulation (EC) No 2513/96 (2), and in parti ­ cular Article 4 (5) thereof, Having regard to Commission Regulation (EC) No 1 559/94 (3) laying down detailed rules for the application in the eggs and poultrymeat sector of the regime provided for by the Agreements concluded by the Community, of the one part, and Bulgaria and Romania, of the other part, as last amended by Regulation (EC) No 2513/96, and in particular Article 4 (5) thereof, Article 1 Annex II to Regulation (EC) No 199/97 is replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 10 March 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 245, 1 . 10 . 1993, p . 88 . (2) OJ No L 345, 31 . 12 . 1996, p. 30 . (3) OJ No L 166, 1 . 7. 1994, p . 62 . (4) OJ No L 31 , 1 . 2. 1997, p. 59 . No L 69/4 EN Official Journal of the European Communities 11 . 3 . 97 ANNEX (tonnes) Group No Total quantity available for the period 1 April to 30 June 1997 1 1 219,72 2 193,40 4 6 520,00 7 1 354,61 8 421,74 9 361,76 10 516,27 11 137,75 12 162,76 14 1 750,00 15 681,34 16 420,00 17 750,00 18 110,00 19 62,25 21 661,25 22 451,30 23 924,25 24 118,75 25 2 435,00 26 150,00 27 985,00 28 78,00 30 625,00 31 275,00 32 345,00 33 225,00 34 1 215,00 35 70,00 36 490,00 37 43,75 38 344,50 39 886,80 40 165,40 43 522,99